Case: 14-10707    Date Filed: 10/24/2014   Page: 1 of 5


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 14-10707
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 1:13-cr-20173-RSR-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

MALINSKY BAZILE,

                                                              Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                (October 24, 2014)

Before HULL, MARCUS, and ANDERSON, Circuit Judges.

PER CURIAM:

      Malinsky Bazile appeals the district court’s application of a two-level

vulnerable victim enhancement in calculating his total 144-month sentence,
               Case: 14-10707     Date Filed: 10/24/2014     Page: 2 of 5


imposed below the advisory guideline range, after being convicted at trial of one

count of trafficking in unauthorized access devices, in violation of 18 U.S.C.

§ 1029(a)(2) (Count 1), four counts of aggravated identity theft, in violation of 18

U.S.C. § 1028A(a)(1) (Counts 2-5), one count of fraud and related activity in

connection with computers, in violation of 18 U.S.C. § 1030 (Count 6), and one

count of possession of 15 or more unauthorized access devices, in violation of 18

U.S.C. § 1029(a)(3) (Count 7). Bazile argues on appeal that the district court

plainly erred in applying a two-level vulnerable victim enhancement pursuant to

U.S.S.G. § 3A1.1(b)(1). Specifically, Bazile contends that the identity theft

victims he targeted were neither “vulnerable” nor “victims” within the meaning of

§ 3A1.1. He further asserts that the district court’s error affected his substantial

rights because there is a reasonable probability that absent the enhancement, the

district court would have imposed a lower sentence.

      We review objections to sentencing calculations raised for the first time on

appeal under a plain error standard of review. United States v. Bennett, 472 F.3d

825, 831 (11th Cir. 2006). Under the plain error standard, the defendant must

demonstrate four factors: (1) there was an error, (2) the error is plain, (3) the error

affects substantial rights, and, if the foregoing three factors are met, (4) the error

seriously affects the fairness, integrity, or public reputation of judicial proceedings.




                                            2
               Case: 14-10707     Date Filed: 10/24/2014    Page: 3 of 5


United States v. Olano, 507 U.S. 725, 732, 113 S.Ct. 1770, 1776, 123 L.Ed.2d 508

(1993).

      An error is plain if it is clear from either the plain meaning of a statute or

constitutional provision, or from a holding of the Supreme Court or this Court.

United States v. Pantle, 637 F.3d 1172, 1174-75 (11th Cir. 2011), cert. denied, 132

S.Ct. 1091 (2012). An error affects substantial rights when it is prejudicial to the

defendant, meaning the defendant must show that the error affected the outcome of

the district court proceedings. Olano, 507 U.S. at 734, 113 S.Ct. at 1778. With

regard to sentencing, this means that the defendant must show that there is a

reasonable probability that the district court would have imposed a shorter sentence

absent the challenged enhancement. Pantle, 637 F.3d at 1177. Finally, an error

seriously affects the fairness, integrity, and public reputation of the judicial

proceedings if failure to correct the error would result in a miscarriage of justice.

Olano, 507 U.S. at 736, 113 S.Ct. at 1779.

      Section 3A1.1(b)(1) provides for a two-level increase “[i]f the defendant

knew or should have known that a victim of the offense was a vulnerable victim.”

U.S.S.G. § 3A1.1(b)(1). A “vulnerable victim” is “a person (A) who is a victim of

the offense of conviction and any conduct for which the defendant is accountable

under § 1B1.3 (Relevant Conduct); and (B) who is unusually vulnerable due to

age, physical or mental condition, or who is otherwise particularly susceptible to


                                           3
              Case: 14-10707     Date Filed: 10/24/2014     Page: 4 of 5


the criminal conduct.” U.S.S.G. § 3A1.1, comment. (n.2). The vulnerable victim

enhancement applies when the defendant specifically targets his victims based on

the victims’ perceived vulnerability to the offense. United States v. Phillips, 287

F.3d 1053, 1057 (11th Cir. 2002).

      In determining the applicability of the vulnerable victim enhancement, we

focus on the facts known to the defendant when he selected his victims. Id. This is

a fact-intensive inquiry which must consider the totality of the circumstances in

each individual case. United States v. Frank, 247 F.3d 1257, 1260 (11th Cir.

2001). Thus, a victim may be considered “vulnerable” under the circumstances of

a particular case even if that victim would not be considered “vulnerable” for all

crimes. See, e.g., id. (finding a cab driver to be a vulnerable victim under the

particular facts of the case while noting that the enhancement would not be

warranted in every case involving a cab driver). Finally, § 3A1.1(b)(1) does not

require a victim to have suffered any particular type of harm for the enhancement

to apply. See U.S.S.G. § 3A1.1, comment. (n.2); see also United States v. Bradley,

644 F.3d 1213, 1288 (11th Cir. 2011) (finding that a victim need not suffer bodily

injury to qualify for the vulnerable victim enhancement).

      The district court did not plainly err in applying the two-level vulnerable

victim enhancement in this case because the individual identity theft victims of

Bazile’s tax refund fraud scheme were “vulnerable victims” within the meaning of


                                          4
              Case: 14-10707     Date Filed: 10/24/2014   Page: 5 of 5


§ 3A1.1. Unlike other sections of the Guidelines, § 3A1.1 does not require a

victim to have suffered any particular type of harm for the enhancement to apply.

Compare, e.g., U.S.S.G. § 2B1.1, comment. (n.1) (defining “victim” for purposes

of that section as a person who suffered actual losses or bodily injury), with

U.S.S.G. § 3A1.1, comment. (n.2) (containing no similar restriction for purposes of

§3A1.1); see also Bradley, 644 F.3d at 1288-89. Furthermore, Bazile targeted his

particular victims based on his perception that they would be more susceptible to

his tax fraud scheme, making it less likely that he would be caught. Phillips, 287

F.3d 1057. Thus, because the district court did not err, much less plainly err, in

applying the vulnerable victim enhancement, we affirm.

      AFFIRMED.




                                          5